Dugro, J.
A careful examination of the case fails to disclose merit in any exception taken at the trial. The law applicable to the facts presented by the evidence was correctly stated at the trial by the learned judge who presided. The charge was full and fair, and afforded all needed protection to the rights of the parties. The motion for a new trial was properly denied. Defendants’ exceptions are overruled and judgment is ordered for the plaintiff upon the verdict, with costs. Gildersleeve, J., concurs.